Exhibit 10.3

 

CREDIT AGREEMENT

dated as of

June 11, 2002

among

LABONE, INC.
The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK,
as Issuing Bank, Administrative Agent
and Collateral Agent

and

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent

___________________________

J.P. MORGAN SECURITIES INC.
and
WACHOVIA SECURITIES, INC.,
as Co-Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page



ARTICLE I

Definitions

SECTION 1.01. Defined Terms
SECTION 1.02. Classification of Loans and Borrowings
SECTION 1.03. Terms Generally
SECTION 1.04. Accounting Terms; GAAP

ARTICLE II

The Credits

SECTION 2.01. Commitments
SECTION 2.02. Loans and Borrowings
SECTION 2.03. Requests for Borrowings
SECTION 2.04. Letters of Credit
SECTION 2.05. Funding of Borrowings
SECTION 2.06. Interest Elections
SECTION 2.07. Termination and Reduction of Commitments
SECTION 2.08. Repayment of Loans; Evidence of Debt
SECTION 2.09. Prepayment of Loans
SECTION 2.10. Fees
SECTION 2.11. Interest
SECTION 2.12. Alternate Rate of Interest
SECTION 2.13. Increased Costs
SECTION 2.14. Break Funding Payments
SECTION 2.15. Taxes
SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
SECTION 2.17. Mitigation Obligations; Replacement of Lenders

 

ARTICLE III

Representations and Warranties

SECTION 3.01. Organization; Powers
SECTION 3.02. Authorization; Enforceability
SECTION 3.03. Governmental Approvals; No Conflicts
SECTION 3.04. Litigation and Environmental Matters
SECTION 3.05. Compliance with Laws and Agreements
SECTION 3.06. ERISA
SECTION 3.07. Use of Proceeds and Letters of Credit
SECTION 3.08. Properties
SECTION 3.09. Taxes
SECTION 3.10. Financial Condition; No Material Adverse Change
SECTION 3.11. Collateral Document
SECTION 3.12. Investment and Holding Company Status
SECTION 3.13. Subsidiaries
SECTION 3.14. Insurance
SECTION 3.15. Disclosure
SECTION 3.16. Senior Indebtedness
SECTION 3.17. Labor Matters

 

ARTICLE IV

Conditions

SECTION 4.01. Effective Date
SECTION 4.02. Each Credit Event

 

ARTICLE V

Affirmative Covenants

SECTION 5.01. Financial Statements and Other Information
SECTION 5.02. Notices of Material Events
SECTION 5.03. Existence; Conduct of Business
SECTION 5.04. Maintenance of Properties
SECTION 5.05. Insurance
SECTION 5.06. Payment of Obligations
SECTION 5.07. Compliance with Laws
SECTION 5.08. Compliance with ERISA
SECTION 5.09. Books and Records; Inspection and Audit Rights
SECTION 5.10. Environmental Laws
SECTION 5.11. Further Assurances
SECTION 5.12. Information Regarding Collateral
SECTION 5.13. Casualty and Condemnation
SECTION 5.14. Use of Proceeds and Letters of Credit

 

ARTICLE VI

Negative Covenants

SECTION 6.01. Indebtedness; Certain Equity Securities
SECTION 6.02. Liens
SECTION 6.03. Sale and Leaseback Transactions
SECTION 6.04. Fundamental Changes
SECTION 6.06. Investments, Loans, Advances, Guarantees and Acquisitions
SECTION 6.07. Transactions with Affiliates
SECTION 6.08. Use of Proceeds
SECTION 6.09. Lease Obligations
SECTION 6.10. Restricted Payments; Certain Payments of Indebtedness
SECTION 6.11. Restrictive Agreements
SECTION 6.12. Amendment of Material Documents
SECTION 6.13. Change in Fiscal Year
SECTION 6.14. Interest Expense Coverage Ratio
SECTION 6.15. Leverage Ratio
SECTION 6.16. Consolidated Cash Capital Expenditures

 

ARTICLE VII

Events of Default

SECTION 7.01. Event of Default
SECTION 7.02. Remedies

 

ARTICLE VIII

The Agents

 

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices
SECTION 9.02. Waivers; Amendments
SECTION 9.03. Expenses; Indemnity; Damage Waiver
SECTION 9.04. Successors and Assigns
SECTION 9.05. Survival
SECTION 9.06. Counterparts; Integration; Effectiveness
SECTION 9.07. Severability
SECTION 9.08. Right of Setoff
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
SECTION 9.10. WAIVER OF JURY TRIAL
SECTION 9.11. Headings
SECTION 9.12. Confidentiality
SECTION 9.13. Release of Grantors and Collateral

 

SCHEDULES

:



Schedule 2.01 -- Commitments
Schedule 2.04 -- Issuing Banks
Schedule 3.04 -- Disclosed Matters
Schedule 3.08 -- Real Property
Schedule 3.13 -- Subsidiaries / Equity Interests in other Persons
Schedule 3.14 -- Insurance
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.06 -- Existing Investments
Schedule 6.11 -- Existing Restrictions

 

EXHIBITS

:



Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Opinion of Stinson Morrison Hecker
Exhibit C -- Form of Subsidiary Guarantee Agreement
Exhibit D -- Form of Pledge Agreement
Exhibit E -- Form of Security Agreement
Exhibit F -- Form of Indemnity, Subrogation and Contribution Agreement
Exhibit G -- Form of Perfection Certificate

 

--------------------------------------------------------------------------------

FIRST SUPPLEMENTAL AGREEMENT

SECOND SUPPLEMENTAL AGREEMENT

AMENDMENT NO. 1

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of June 11, 2002, among LABONE, INC., a Missouri
corporation (the "Company"), the LENDERS from time to time party hereto, the
ISSUING BANKS from time to time party hereto and JPMORGAN CHASE BANK, as
Administrative Agent and Collateral Agent.

 

The Company has requested the Lenders (such term and each other capitalized term
used and not otherwise defined herein having the meaning assigned to it in
Article I) to extend credit in the form of Revolving Commitments under which the
Company may obtain revolving loans and letters of credit, each denominated in
dollars, in an aggregate principal amount at any time outstanding that will not
result in the aggregate Revolving Exposures exceeding $75,000,000. The proceeds
of Borrowings hereunder are to be used to refinance amounts outstanding under
the Existing Credit Agreement and for general corporate purposes of the Company
and the Subsidiaries, including for Permitted Acquisitions. The Letters of
Credit issued hereunder are to be used for general corporate purposes of the
Company and the Subsidiaries.

The Lenders are willing to establish the credit facilities referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:



ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

"Administrative Agent" means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders hereunder.

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

"Agents" means the Administrative Agent and the Collateral Agent.

"Alternate Base Rate" means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

"Applicable Percentage" means, with respect to any Lender, the percentage of the
aggregate Revolving Commitments represented by such Lender's Revolving
Commitment. If the Revolving Commitments shall have been terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

"Applicable Rate" means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption "ABR
Spread", "Eurodollar Spread" or "Commitment Fee Rate", as the case may be, based
upon the Leverage Ratio as of the most recent determination date; provided that
until the delivery pursuant to Section 5.01(b) of financial statements as of and
for the fiscal quarter ending September 30, 2002, the "Applicable Rate" shall
not be lower than the applicable rate per annum corresponding to Category 2:

Leverage Ratio:

ABR
Spread

Eurodollar
Spread

Commitment
Fee Rate

Category 1


less than 2.00 x

0.75%

1.75%

0.50%

Category 2


>=2.00 x and less than 2.75 x

1.25%

2.25%

0.50%

Category 3


> 2.75 x

1.75%

2.75%

0.50%

 

For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Company's fiscal year based upon the
Company's consolidated financial statements delivered pursuant to Section
5.01(a) or (b) and (ii) each change in the Applicable Rate resulting from a
change in the Leverage Ratio shall be effective during the period commencing on
and including the date of delivery to the Administrative Agent of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change; provided that
the Leverage Ratio shall be deemed to be in Category 3 at the option of the
Administrative Agent or at the request of the Required Lenders if the Company
fails to deliver the consolidated financial statements required to be delivered
by it pursuant to Section 5.01(a) or (b), during the period from the expiration
of the time for delivery thereof until such consolidated financial statements
are delivered.

"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.

"Borrowing" means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

"Borrowing Request" means a request by the Company for a Revolving Borrowing in
accordance with Section 2.03.

"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

"Change of Control" means

(i) the failure of the Significant Shareholders to own, directly or indirectly,
in the aggregate shares representing at least 20% of the ordinary voting power
represented by the issued and outstanding capital stock of the Company,

(ii) any "person" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than the Significant Shareholders and their related funds,
is or becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that for purposes of this clause (ii) such person shall
be deemed to have "beneficial ownership" of all shares that any such person has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of at any time, a percentage
of the total voting power of the voting stock of the Company in excess of that
percentage of the total voting power of the voting stock of the Company
beneficially owned, directly or indirectly, by Welsh Carson and its related
funds in the aggregate;

(iii) at any time, the occurrence of a "change in control" or similar event,
however denominated, under the Subordinated Notes, any other Indebtedness with a
principal amount in excess of $5,000,000 or any preferred stock or other Equity
Interest of the Company or any Subsidiary, or as such term is defined in the
Subordinated Notes as of the dated hereof.

"Change in Law" means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.13(b), by any lending office of such Lender or by such
Lender's or Issuing Bank's holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement.



"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Collateral" means any and all "Collateral", as defined in any applicable
Security Document.

"Collateral Agent" means JPMorgan Chase Bank, in its capacity as collateral
agent under the Security Documents.

"Collateral and Guarantee Requirement" means, at any time, that the following
requirements shall be satisfied at and as of such time:

(a) the Subsidiary Guarantee Agreement (or a supplement thereto) shall have been
executed by the Company and each US Subsidiary that is a Material Subsidiary
existing at such time, shall have been delivered to the Collateral Agent and
shall be in full force and effect;

(b) the Pledge Agreement (or supplements thereto) shall have been duly executed
and delivered by the Company and each US Subsidiary that is a Material
Subsidiary existing at such time, and there shall have been duly and validly
pledged to the Collateral Agent thereunder as security for the Obligations (i)
all the outstanding Equity Interests of any Material Subsidiary owned directly
by the Company or any US Subsidiary that is a Material Subsidiary, provided that
the Obligations shall not be required to be secured by more than 65% of the
aggregate outstanding voting Equity Interests of any Non-US Subsidiary, and (ii)
all Indebtedness (other than (x) Indebtedness owed by the Company or any
Subsidiary to any other Loan Party that is not evidenced by a promissory note or
(y) Indebtedness not owed by the Company or an Affiliate of the Company that is
less than $100,000 or that is owed to any Loan Party by an employee of such Loan
Party) of the Company, any Subsidiary or any other Person owed to the Company or
any US Subsidiary that is a Material Subsidiary; and any certificates,
promissory notes or other instruments representing the Equity Interests or
Indebtedness pledged under the Pledge Agreement, accompanied by stock powers or
other instruments of transfer endorsed in blank, shall be in the actual
possession of the Collateral Agent and all other steps required under applicable
law or requested by the Collateral Agent to ensure that the Pledge Agreement
creates valid, first priority, perfected Liens on all the Collateral subject
thereto shall have been taken;

(c) the Security Agreement (or supplements thereto) shall have been duly
executed and delivered by the Company and each US Subsidiary that is a Material
Subsidiary existing at such time and there shall have been subjected to security
interests thereunder as security for the Obligations all the assets of the
Company and each US Subsidiary that is a Material Subsidiary in which a security
interest can be created under the Uniform Commercial Code, and all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
and perfect such Liens to the extent required by, and with the priority required
by, the Security Documents, shall have been filed, registered or recorded or
delivered to the Administrative Agent for filing, registration or recording;

(d) the Collateral Agent shall have received with respect to each Mortgaged
Property, on or prior to the later of the Effective Date and the 45th day after
the acquisition by the Company or any US Subsidiary that is a Material
Subsidiary (or would be a Material Subsidiary immediately after such
acquisition) of such Mortgaged Property, (i) a Mortgage with respect to such
Mortgaged Property duly executed and delivered by the record owner thereof, and
evidence of the recording thereof and the taking of all other actions necessary
to perfect the Lien created thereby, (ii) a policy or policies of title
insurance issued by a recognized title insurance company insuring the Lien of
such Mortgage as a valid first Lien on the Mortgaged Property described therein,
free of any other Liens except as expressly permitted by Section 6.02, together
with such endorsements, coinsurance and reinsurance as the applicable Collateral
Agent or the Required Lenders may reasonably request, and (iii) such surveys,
abstracts, appraisals, legal opinions and other documents as the Collateral
Agent or the Required Lenders may reasonably request with respect to such
Mortgage or Mortgaged Property;

(e) the Indemnity, Subrogation and Contribution Agreement (or a supplement
thereto) shall have been executed by the Company and each US Subsidiary that is
a Material Subsidiary party to the Guarantee Agreement or any Security Document,
shall have been delivered to the Collateral Agent and shall be in full force and
effect; and

(f) each Loan Party shall have obtained all consents and approvals required to
be obtained by it under applicable law or any agreement or instrument to which
it is party in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder;

provided

, that the foregoing definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance or
legal opinions with respect to, particular assets of the Company and the
Subsidiaries if and for so long as, in the judgment of the Collateral Agent, the
cost of creating or perfecting such pledges or security interests in such assets
or obtaining title insurance or legal opinions in respect of such assets shall
be excessive in view of the benefits to be obtained by the Lenders therefrom.
The Collateral Agent may grant extensions of time for the perfection of security
interests in or the obtaining of title insurance or legal opinions with respect
to particular assets (including extensions beyond the Effective Date for the
perfection of security interests in the assets of the Company and the
Subsidiaries on such date) where it determines that perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Security Documents.



"Consolidated Cash Capital Expenditures" means, for any period, the aggregate of
all cash expenditures by the Company or any of the Subsidiaries during such
period in respect of items that under GAAP would be, were or should have been
included in "additions to property, plant and equipment" or similar items
reflected in the consolidated statements of cash flows of the Company and the
Subsidiaries for such period or any other period, and shall in any event include
the principal component of payments during such period in respect of Capital
Lease Obligations, but shall exclude expenditures made in connection with the
replacement or restoration of assets, to the extent reimbursed or financed from
insurance proceeds paid on account of the loss of or the damage to the assets
being replaced or restored or from awards of compensation arising from the
taking by condemnation or eminent domain of such assets being replaced.

"Consolidated EBITDA" means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period and (iv)
any extraordinary non-cash charges for such period, and minus (b) without
duplication and to the extent included in determining such Consolidated Net
Income, (x) any extraordinary gains for such period and (b) any cash payments
during such period in respect of items reflected as non-cash charges during any
earlier period, all determined on a consolidated basis in accordance with GAAP.
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each a "Reference Period") in connection with any
determination of the Leverage Ratio, if during such Reference Period the Company
or any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA
for such Reference Period shall be calculated after giving pro forma effect
thereto as if such Material Acquisition had been completed, and any related
Indebtedness had been incurred, on the first day of such Reference Period;
provided that for purposes of such pro forma calculation, the contribution to
Consolidated EBITDA of the acquired entity or assets shall be deemed to equal
such contribution for the fiscal quarters in such Reference Period that
commenced after the date of such Material Acquisition multiplied by a fraction
of which the numerator is four and the denominator is the number of such fiscal
quarters.

"Consolidated Net Income" means, for any period, the net income or loss of the
Company and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded the income or
loss of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Company or any Subsidiary or the date that
such Person's assets are acquired by the Company or any Subsidiary.

"Consolidated Net Worth" means, at any date, the consolidated stockholders'
equity of the Company and the consolidated Subsidiaries determined as of such
date in accordance with GAAP.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

"Disclosed Matters" means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.04.

"dollars" or "$" refers to lawful money of the United States of America.

"Effective Date" means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

"Environmental Claims" means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Laws, or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability or responsibility for damages (punitive or otherwise), cleanup,
removal, remedial or response costs, restitution, civil or criminal penalties,
injunctive relief, or other type of relief, resulting from or based upon the
presence, placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental, placement, spills, leaks, discharges, emissions or releases) of
any Hazardous Material at, in, or from Property, whether or not owned by the
Company or any Subsidiary.

"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

"Event of Default" has the meaning assigned to such term in Article VII.

"Event of Loss" means, with respect to any property, any of the following: (a)
any loss, destruction or damage of such property; or (b) any condemnation,
seizure or taking, by exercise of the power of eminent domain or otherwise, of
such property, or confiscation of such property or requisition of the use of
such property.

"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Company hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 2.17(b)), any withholding tax that (i) is in effect and would
apply to amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time it became a party to this Agreement, or at the time of designation
of a new lending office, to receive additional amounts from the Company with
respect to any withholding tax pursuant to Section 2.15, or (ii) is attributable
to such Foreign Lender's failure to comply with Section 2.15(e).

"Existing Credit Agreement" means the line of credit letter agreement dated
March 8, 2000, as amended, between the Company and Commerce Bank N.A..

"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

"GAAP" means generally accepted accounting principles in the United States of
America.

"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

"Hedging Agreement" means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement. The
"principal amount" of the obligations of the Company or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Company or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured) by any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all Securitization
Transactions of such Person, (j) all Synthetic Lease Obligations of such Person,
(k) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (l) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances and
(m) all obligations of such person in respect of interest rate protection
agreements, foreign currency exchange agreements or other interest or exchange
rate hedging agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person's ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

"Indemnified Taxes" means Taxes other than Excluded Taxes.

"Indemnity, Subrogation and Contribution Agreement" means an Indemnity,
Subrogation and Contribution Agreement substantially in the form of Exhibit F
among the Company, the Subsidiaries from time to time party thereto and the
Collateral Agent, as the same may be amended, modified or supplemented from time
to time in accordance with the provisions hereof.

"Industrial Revenue Bonds" means the $14,450,000 aggregate principal amount of
City of Lenexa, Kansas Taxable Industrial Revenue Bonds (LabOne, Inc. Project)
Series 1998A outstanding on the date hereof.

"Information Memorandum" means the Confidential Information Memorandum dated
March 2002 relating to the Company and the Transactions.

"Insolvency Proceeding" means with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other similar arrangement in respect of its creditors generally or
any substantial portion of its creditors, undertaken under the laws of the
United States or any other country, or any state, province, or political
subdivision thereof.

"Interest Election Request" means a request by the Company to convert or
continue a Revolving Borrowing in accordance with Section 2.06.

"Interest Payment Date" means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months' duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months' duration after
the first day of such Interest Period.

"Interest Period" means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Company may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

"Issuing Bank" means, at any time, JPMorgan Chase Bank and each other person
that is listed on Schedule 2.04 or that shall have become an Issuing Bank
hereunder as provided in Section 2.04(j) (other than any person that shall have
ceased to be an Issuing Bank as provided in Section 2.04(j)), each in its
capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term "Issuing Bank" shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

"Issuing Bank Agreement" shall have the meaning assigned to such term in Section
2.04(j).

"Issuing Bank Fees" shall have the meaning assigned to such term in Section
2.10(b).

"LC Commitment" means, as to each Issuing Bank, the commitment of such Issuing
Bank to issue Letters of Credit pursuant to Section 2.04. The initial amount of
each Issuing Bank's LC Commitment is specified on Schedule 2.04 or in the
Issuing Bank Agreement pursuant to which it shall have become an Issuing Bank.

"LC Disbursement" means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

"LC Exposure" means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Company at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

"LC Participation Fee" shall have the meaning assigned to such term in Section
2.10(b).

"Lenders" means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or as
provided in Section 2.18, other than any such Person that shall have ceased to
be a party hereto pursuant to an Assignment and Assumption.

"Letter of Credit" means any letter of credit issued pursuant to this Agreement.

"Leverage Ratio" means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Company ended on or most recently prior to such date.

"LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the "LIBO Rate" with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

"Loan Documents" means this Agreement, the Subsidiary Guarantee Agreement, the
Security Documents, the Letters of Credit and any related letter of credit
applications and any notes delivered pursuant to Section 2.08.

"Loan Parties" means the Company and the US Subsidiaries.

"Loans" means the loans made by the Lenders to the Company pursuant to this
Agreement.

"Margin Stock" means "margin stock" as such term is defined in Regulation U of
the Board.

"Material Acquisition" means any Permitted Acquisition that involves the payment
of consideration by the Company and the Subsidiaries in excess of $2,000,000.

"Material Adverse Effect" means any change, event, condition, circumstance or
effect (or aggregation of changes, events, conditions, circumstances or effects)
that is or could reasonably be expected to (a) be materially adverse to the
business, assets, financial condition, prospects or results of operation of the
Company and the Subsidiaries taken as a whole; (b) materially impair the ability
of the Company and the Subsidiaries to perform their obligations under any Loan
Document; or (c) materially impair (i) the legality, validity, binding effect or
enforceability against the Company or any Subsidiary of any Loan Document, or
(ii) the perfection or priority of any Liens granted under any of the Security
Documents which, individually or in the aggregate, relate to a material portion
of the Collateral.

"Material Subsidiary" means, at any time, (a) the Company, (b) each Subsidiary
that directly or indirectly owns any Equity Interest in any Material Subsidiary
and (c) any other Subsidiary, the aggregate of the assets (excluding goodwill)
plus Indebtedness (excluding Indebtedness of the Company to any Subsidiary and
of any Subsidiary to the Company or any other Subsidiary) of which is greater
than $1,000,000; provided that (a) notwithstanding the foregoing, Lab One
Canada, Inc., a Subsidiary incorporated under the laws of the Province of
Ontario shall not be a Material Subsidiary and (b) if at any time the aggregate
amount of the assets (excluding goodwill) plus Indebtedness (excluding
Indebtedness of the Company to any Subsidiary and of any Subsidiary to the
Company or any other Subsidiary) of all Subsidiaries that are not Material
Subsidiaries exceeds $5,000,000, the Company shall designate sufficient
Subsidiaries as "Material Subsidiaries" to eliminate such excess (or if the
Company shall have failed to designate such Subsidiaries within 10 Business
Days, Subsidiaries shall automatically be deemed designated as Material
Subsidiaries in descending order based on the amount of their aggregate assets
(excluding goodwill) until such excess shall have been eliminated), and the
Subsidiaries so designated or deemed designated shall for all purposes of this
Agreement constitute Material Subsidiaries.

"Moody's" means Moody's Investors Service, Inc.

"Mortgage" means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be satisfactory in form
and substance to the Collateral Agent.

"Mortgaged Property" means, at any time, each parcel of real property (other
than the real properties situated at 10101 Renner Boulevard, Lenexa, KS 66219
and at 44 Yotzonot Drive Bloomington, IL 61704) and the improvements thereto
owned by any Loan Party, including the parcels identified on Schedule 3.08 and
each other parcel of real property and improvements thereto with respect to
which a Mortgage is granted pursuant to Section 5.11.

"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

"Net Interest Expense" means, for any period, the excess of (a) the sum (without
double-counting) of (i) the interest expense (including imputed interest expense
in respect of Capital Lease Obligations) of the Company and the Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, (ii)
any interest accrued during such period in respect of Indebtedness of the
Company or any Subsidiary that is required to be capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP, plus (iii) any cash payments made during such period in respect of
obligations referred to in clause (b)(iii) below that were amortized or accrued
in a previous period, minus (b) the sum of (i) interest income of the Company
and the Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, (ii) to the extent included in such consolidated interest
expense for such period, non-cash amounts attributable to amortization of
financing costs paid in a previous period, plus (iii) to the extent included in
such consolidated interest expense for such period, non-cash amounts
attributable to amortization of debt discounts or accrued interest payable in
kind for such period.

"Net Proceeds" means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by the Company and the
Subsidiaries to third parties (other than Affiliates) in connection with such
event, (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made by the Company and the Subsidiaries as a result of such event to repay
Indebtedness (other than Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event, and (iii) the amount of all
taxes paid (or reasonably estimated to be payable) by the Company and the
Subsidiaries, and the amount of any reserves established by the Company and the
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by the chief financial officer of the Company).

"Non-US Subsidiary" means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

"Obligations" means (a) the due and punctual payment by the applicable Loan
Parties of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Company under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Loan Parties to the Secured Parties under this Agreement and the other Loan
Documents, (b) the due and punctual payment and performance of all covenants,
agreements, obligations and liabilities of the Loan Parties, monetary or
otherwise, under or pursuant to this Agreement and the other Loan Documents and
(c) the due and punctual payment of all obligations of the Company or any
Subsidiary under each Hedging Agreement entered into (i) prior to the date
hereof with any counterparty that is a Lender (or an Affiliate thereof) on the
date hereof or (ii) on or after the date hereof with any counterparty that is a
Lender (or an Affiliate thereof) at the time such Hedging Agreement is entered
into.

"Organization Documents" means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of designation or instrument
relating to the rights of preferred shareholders of such corporation and any
shareholder rights agreement.

"Other Taxes" means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

"Pension Plan" means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which the Company sponsors, maintains, or to which
it makes, is making, or is obligated to make contributions, or in the case of a
multiple employer plan (as described in Section 4064(a) of ERISA) has made
contributions at any time during the immediately preceding five plan years.

"Perfection Certificate" means a certificate in the form of Exhibit G or any
other form approved by the Collateral Agent.

"Permitted Acquisition" shall mean any non-hostile acquisition (in a single
transaction or a series of related transactions and including by means of any
merger or consolidation in which the surviving entity is the Company or a
Subsidiary) of (a) not less than 80% of the Equity Interests (other than
directors' qualifying shares) of any person organized under the laws of the
United States, any state thereof or the District of Columbia and engaged in a
Related Business, (b) a division or similar business unit located in the United
States and engaged in a Related Business or (c) all or substantially all the
assets and business of any of the foregoing, provided that (i) the value of the
consideration for any such acquisition shall not exceed $15,000,000, (ii) the
aggregate value of the consideration for all Material Acquisitions shall not
exceed $45,000,000, and (iii) prior to the date of each Material Acquisition,
the Company shall have delivered to the Administrative Agent a certificate
certifying that (A) at the time of and immediately after giving effect to such
acquisition, no Default or Event of Default shall have occurred and be
continuing and (B) at the time of and immediately after giving effect to such
acquisition, the Company shall be in pro forma compliance with Sections 6.14,
6.15 and 6.16 (as if such acquisition had occurred at the beginning of the
applicable period described in each such Section) and clauses (i) and (ii) of
this definition, and setting forth calculations in form and substance
satisfactory to the Administrative Agent demonstrating the Company's pro forma
compliance with such Sections and such clauses.

"Permitted Encumbrances" means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.03;

(b) carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.03;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (i) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

(g) landlords' liens on fixtures and movable property located on premises leased
by the Company or a Subsidiary in the ordinary course of business,

(h) zoning and planning restrictions, easements, permits and other restrictions
or limitations affecting the use of such properties that do not materially
detract from the value or materially impair the use of such properties, and

(i) minor imperfections of title, if any, not material in amount and not
materially detracting from the value or materially impairing the use of the
property subject thereto or materially impairing the operations or proposed
operations of the Company and the Subsidiaries;

provided

that the term "Permitted Encumbrances" shall not include any Lien securing
Indebtedness.



"Permitted Investments" means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody's;

(c) investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000; and

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an "employer" as defined in Section 3(5) of ERISA.

"Pledge Agreement" means a Pledge Agreement substantially in the form of Exhibit
D among the Company, the Subsidiaries from time to time party thereto and the
Collateral Agent.

"Prepayment Event" means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction or asset securitization) of any property or asset of the
Company or any Subsidiary, other than (i) dispositions described in clauses (a)
and (b) of Section 6.05 and (ii) other dispositions resulting in aggregate Net
Proceeds during the term of this Agreement not exceeding $11,400,000; or

(b) any Event of Loss with respect to any property or asset of the Company or
any Subsidiary, but only to the extent that the Net Proceeds therefrom in excess
of $2,000,000 have not been applied to repair, restore or replace such property
or asset within 180 days (or, if agreed to by the Administrative Agent pursuant
to Section 5.05, a longer period of up to 270 days) after such event; or

(c) at any time the Leverage Ratio is greater than or equal to 2.00 to 1.00, the
issuance by the Company or any Subsidiary of any Equity Interests, or the
receipt by the Company or any Subsidiary of any capital contribution, other than
any such issuance of Equity Interests to, or receipt of any such capital
contribution from, the Company or a Subsidiary; or

(d) the incurrence by the Company or any Subsidiary of any Indebtedness, other
than Indebtedness permitted to be incurred under clauses (i) through (xi) of
Section 6.01(a).

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

"Register" has the meaning set forth in Section 9.04.

"Related Business" shall mean the business in which the Company and the
Subsidiaries are engaged on the date hereof or any business reasonably related
thereto.

"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.

"Required Lenders" means, at any time, Lenders having Revolving Exposures and
unused Revolving Commitments representing more than 50% of the sum of the total
Revolving Exposures and unused Revolving Commitments at such time.

"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in the Company or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Company or any
Subsidiary.

"Revolving Availability Period" means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

"Revolving Borrowing" means a Borrowing comprised of Revolving Loans.

"Revolving Commitment" means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
permitted amount of such Lender's Revolving Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to Section
2.07 or Section 2.18 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender's Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders' Revolving Commitments is $75,000,000.

"Revolving Exposure" means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender's Revolving Loans and its LC
Exposure at such time.

"Revolving Loan" means a Loan made pursuant to Section 2.01.

"Revolving Maturity Date" means June 11, 2005.

"S&P" means Standard & Poor's.

"Secured Parties" means the Administrative Agent, the Collateral Agent, each
Lender, each Issuing Bank and each other Person to which any of the Obligations
is owed.

"Securities Purchase Agreement" means the Securities Purchase Agreement dated as
of August 31, 2001, among the Company, Welsh Carson and the other purchasers
named on Schedule I thereto, as in effect on the date hereof.

"Securitization Transaction" means any transfer by the Company or any Subsidiary
of accounts receivable or interests therein (a) to a trust, partnership,
corporation or other entity, which transfer is funded in whole or in part,
directly or indirectly, by the incurrence or issuance by the transferee or any
successor transferee of debt or other securities that are to receive payments
from, or that represent interests in, the cash flow derived from such accounts
receivable or interests, or (b) directly to one or more investors or other
purchasers. The amount of any Securitization Transaction shall be deemed at any
time to be the aggregate principal or stated amount of the Indebtedness or other
securities referred to in the preceding sentence or, if there shall be no such
principal or stated amount, the uncollected amount of the accounts receivable
transferred pursuant to such Securitization Transaction net of any such accounts
receivable that have been written off as uncollectible

.



"Security Agreement" means a Security Agreement substantially in the form of
Exhibit E among the Company, the Subsidiaries from time to time party thereto
and the Collateral Agent.

"Security Documents" means the Security Agreements, the Pledge Agreements, the
Mortgages and each other security agreement or other instrument or document
executed and delivered pursuant to Section 5.11 to secure any of the
Obligations.

"Series B-1 Preferred Shares" means the shares of Series B-1 Cumulative
Convertible Preferred Stock of the Company issued pursuant to the Securities
Purchase Agreement or upon the conversion of shares of Series B-2 Cumulative
Convertible Preferred Stock of the Company.

"Series C-1 Preferred Shares" means any shares of Series C-1 Cumulative
Convertible Preferred Stock of the Company issued pursuant to Section 6.04 of
the Securities Purchase Agreement.



"Series C-2 Preferred Shares" means any shares of Series C-2 Cumulative
Convertible Preferred Stock of the Company issued pursuant to Section 6.04 of
the Securities Purchase Agreement.

"Significant Shareholders" means Welsh Carson and the William Grant family and
related trusts.

"Solvent" means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person's liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(31) of the
Bankruptcy Code and, in the alternative, for purposes of the New York Uniform
Fraudulent Transfer Act; (b) the present fair saleable value of the property of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person is able to realize upon its property and pay its debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature; and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
property would constitute unreasonably small capital. For such purposes, any
contingent liability (including, without limitation, pending litigation,
guarantee obligations, pension plan liabilities and claims for Federal, state,
local and foreign taxes, if any) shall be valued at the amount that, in light of
all of the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

"Subordinated Note Documents" means all instruments, agreements and other
documents evidencing or governing the Subordinated Notes or any obligations of
the Company or any Subsidiary in respect thereof, including the Securities
Purchase Agreement.

"Subordinated Notes" means the Series A Senior Subordinated Notes due August 31,
2008, in aggregate principal amount of $15,000,000 issued by the Company to
Welsh Carson and the other purchasers named in the Securities Purchase Agreement
on August 31, 2001.

"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

"Subsidiary" means any subsidiary of the Company.

"Subsidiary Guarantee Agreement" means the Subsidiary Guarantee Agreement
substantially in the form of Exhibit C among the Company, the Subsidiaries from
time to time party thereto and the Collateral Agent, as the same may be amended,
modified or supplemented from time to time in accordance with the provisions
hereof.

"Syndication Agent" means Wachovia Bank, National Association.

"Synthetic Lease" means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where the
transaction is considered indebtedness for borrowed money for Federal income tax
reporting purposes but is classified as an operating lease in accordance with
GAAP for financial reporting purposes.

"Synthetic Lease Obligations" means, with respect to any Synthetic Lease, at any
time, an amount equal to the sum of (a) all remaining rental obligations of the
lessee under such Synthetic Lease which are attributable to principal and,
without duplication, (b) all rental and purchase price payment obligations under
such Synthetic Lease assuming the lessee exercises the option to purchase the
leased property at the end of the lease term.

"Synthetic Purchase Agreement" means any agreement pursuant to which the Company
or a Subsidiary is or may become obligated to make (i) any payment in connection
with the purchase by any third party from a person other than the Company or a
Subsidiary of any Equity Interest or Indebtedness or (ii) any payment (other
than on account of a permitted purchase by it of any Equity Interest or
Indebtedness) the amount of which is determined by reference to the price or
value at any time of any Equity Interest or Indebtedness of the Company or a
Subsidiary; provided that no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of the
Company or the Subsidiaries (or to their heirs or estates) shall be deemed to be
a Synthetic Purchase Agreement.

"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

"Total Indebtedness" means, as of any date, the aggregate Indebtedness of the
Company and the Subsidiaries at such date, determined on a consolidated basis in
accordance with GAAP.

"Transactions" means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, the creation and perfection of
the Liens provided for in the Security Documents and the other transactions
contemplated hereby.

"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

"Unfunded Pension Liability" means the excess of a Plan's benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan's
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

"US Subsidiary" means each Subsidiary incorporated or organized under the laws
of the United States of America, any State thereof or the District of Columbia.

"Welsh Carson" means Welsh, Carson, Anderson & Stowe IX, L.P., a Delaware
limited partnership and each other person named on Schedule 1 to the Securities
Purchase Agreement.

"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a "Eurodollar
Loan"). Borrowings also may be classified and referred to by Type (e.g., a
"Eurodollar Borrowing").

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Company from time to time
during the Revolving Availability Period in an aggregate principal amount that
will not result in such Lender's Revolving Exposure exceeding such Lender's
Revolving Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Company may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Revolving Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Revolving Commitments of
the Lenders are several and no Lender shall be responsible for any other
Lender's failure to make Loans as required.

(b) Subject to Section 2.12, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Company may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Company to repay such Loan in accordance with the terms of this
Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.04(e). Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of five
Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Company shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Company shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Company. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the aggregate amount of such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and

(v) the location and number of the Company's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Company shall
be deemed to have selected an Interest Period of one month's duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender's Loan to be made as part of the requested Borrowing.

SECTION 2.04. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Revolving Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Company to, or entered into by the Company with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by an Issuing Bank, the Company also shall submit a
letter of credit application on such Issuing Bank's standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Company shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure shall not exceed $15,000,000, (ii) the
portion of LC Exposure attributable to Letters of Credit of the Issuing Bank
requested to issue such Letter of Credit shall not exceed the LC Commitment of
such Issuing Bank and (iii) the total Revolving Exposures shall not exceed the
total Revolving Commitments.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
the applicable Issuing Bank, a participation in such Letter of Credit equal to
such Lender's Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender's Applicable Percentage of each LC Disbursement made by each Issuing Bank
and not reimbursed by the Company on the date due or financed with the proceeds
of an ABR Borrowing as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Company for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Company shall have received notice of such LC Disbursement prior
to 10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Company prior to such time on such date, then not later than
12:00 noon, New York City time, on (i) the Business Day that the Company
receives such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Company receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that, if such LC Disbursement
is not less than $2,000,000, the Company may, subject to the conditions to
borrowing set forth herein, request (and if the Company fails to reimburse such
LC Disbursement when due the Company shall be deemed to have requested) in
accordance with Section 2.03 that such payment be financed with an ABR Revolving
Borrowing (and the time for reimbursement of such LC Disbursement shall
automatically be extended to the Business Day following such request or deemed
request) in an equivalent amount and, to the extent so financed, the Company's
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing. If the Company fails to make such payment
when due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and such
Lender's Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Company, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and Section
2.05 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the applicable Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Company pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Banks or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and the Issuing Banks as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Company of its
obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Company's obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company's obligations hereunder. None of
the Administrative Agent, the Lenders nor the Issuing Banks, or any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse an Issuing Bank from liability to the Company to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Company to the extent permitted by applicable law) suffered
by the Company that are caused by such Issuing Bank's failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Company by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Company of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans; provided that, if the Company fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.11(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse an Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Resignation or Removal of an Issuing Bank. An Issuing Bank may resign at any
time by giving 90 days prior written notice to the Administrative Agent, the
Lenders and the Company, and may be removed at any time by the Company by notice
to such Issuing Bank, the Administrative Agent and the Lenders. Upon the
resignation or removal of an Issuing Bank hereunder, such Issuing Bank shall be
discharged from its obligations to issue additional Letters of Credit hereunder.
At the time such resignation or removal shall become effective, the Company
shall pay all fees accrued for the account of such Issuing Bank under Section
2.10(b) and not yet paid. After the resignation or removal of an Issuing Bank
hereunder, such Issuing Bank shall remain a party hereto and shall continue to
have all the rights and obligations of an Issuing Bank under this Agreement and
the other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation or removal, but shall not be required to issue additional
Letters of Credit.

(j) Designation of Additional Issuing Banks. From time to time, the Company may
by notice to the Administrative Agent and the Lenders designate one or more
Lenders as additional Issuing Banks. The acceptance by a Lender of any
appointment as an Issuing Bank hereunder shall be evidenced by an agreement (an
"Issuing Bank Agreement"), which shall be in a form satisfactory to the Company
and the Administrative Agent, shall set forth the LC Commitment and Issuing Bank
Fees of such Lender and shall be executed by such Lender, the Company and the
Administrative Agent and, from and after the effective date of such agreement,
(i) such Lender shall have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents and (ii) references herein and
in the other Loan Documents to the term "Issuing Bank" shall be deemed to
include such Lender in its capacity as an Issuing Bank.

(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing a majority of the
total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Company
described in clause (f) or (g) of Article VII. Each such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the Company under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Company's risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Company for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing a majority of the total LC Exposure), be applied to satisfy other
obligations of the Company under this Agreement. If the Company is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Company within three Business Days after all Events of
Default have been cured or waived.

SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Company by promptly crediting the amounts so received, in like funds, to
an account of the Company maintained with the Administrative Agent in New York
City and designated by the Company in the applicable Borrowing Request; provided
that ABR Revolving Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.04(e) shall be remitted by the Administrative Agent to
the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Company a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Company severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Company to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Company, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender's Loan included in such
Borrowing.

SECTION 2.06. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Company may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Company may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, the Company shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Company were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Company.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term "Interest Period".

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month's duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.

(e) If the Company fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Company, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.07. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Commitments and the LC Commitments shall terminate on
the Revolving Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that, except as provided in paragraph (c), (i)
each reduction of the Revolving Commitments shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 and (ii) the
Company shall not terminate or reduce the Revolving Commitments if, after giving
effect to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.09, the aggregate Revolving Exposures would exceed the total Revolving
Commitments.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Company or any Subsidiary in respect of any Prepayment Event,
the Company shall, promptly and in any event within three Business Days after
such Net Proceeds are received, reduce the total Revolving Commitments by an
aggregate amount equal to (i) in the case of Net Proceeds of an event referred
to in clause (a), (b) or (d) of the definition of "Prepayment Event", 100% of
such Net Proceeds, and (ii) in the case of Net Proceeds of an event referred to
in clause (c) of the definition of "Prepayment Event", 50% of such Net Proceeds
or, if less, an amount that will result in required prepayments under Section
2.09(b) sufficient to reduce the Leverage Ratio to less than 2.00 to 1.00;
provided that, in the case of any event described in clause (c) of the
definition of the term Prepayment Event, if the Company shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that the
Company and the Subsidiaries intend to apply the Net Proceeds from such event
(or a portion thereof specified in such certificate), within 60 days after
receipt of such Net Proceeds, to invest in another entity engaged in any of the
businesses of the Company and its Subsidiaries on the Effective Date or in any
businesses reasonably related thereto (including the acquisition from third
parties of capital stock or all or substantially all of the assets of any such
entity), and certifying that no Default has occurred and is continuing, then no
reduction of the Revolving Commitments shall be required pursuant to this
paragraph in respect of the Net Proceeds in respect of such event (or the
portion of such Net Proceeds specified in such certificate, if applicable),
except to the extent of any such Net Proceeds therefrom that have not been so
applied so that such entity has become a Subsidiary of the Company by the end of
such 60-day period, at which time a reduction of the Revolving Commitments shall
be required in an amount equal to such Net Proceeds that have not been so
applied.

(d) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Revolving Commitments delivered by the Company may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Commitments.

SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The Company hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Company to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Company to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender's share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Company to repay the Loans in accordance
with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.09. Prepayment of Loans. (a) The Company shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

(b) In the event and on such occasion that the sum of the Revolving Exposures
exceeds the total Revolving Commitments, the Company shall prepay Revolving
Borrowings (or, if no such Borrowings are outstanding, deposit cash collateral
in an account with the Administrative Agent pursuant to Section 2.04(k)) in an
aggregate amount equal to such excess.

(c) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Company shall select the Borrowing or Borrowings to be prepaid and shall specify
such selection in the notice of such prepayment pursuant to paragraph (d) of
this Section.

(d) The Company shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that,
if a notice of optional prepayment is given in connection with a conditional
notice of termination of the Revolving Commitments as contemplated by Section
2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.11.

SECTION 2.10. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of each Revolving Commitment
of such Lender during the period from and including the date of this Agreement
to but excluding the date on which such Revolving Commitment terminates. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees with
respect to Revolving Commitments, a Revolving Commitment of a Lender shall be
deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender.

(b) The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a fee (an "LC Participation Fee") with respect to its participations
in Letters of Credit, which shall accrue at the Applicable Rate used to compute
interest on Eurodollar Revolving Loans, on the average daily amount of such
Lender's LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender's Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank, (A) a fronting fee, which shall accrue at the rate of
0.25% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
Letters of Credit issued by such Issuing Bank during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which all Letters of
Credit have been canceled or have expired and (B) such Issuing Bank's standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder (the "Issuing Bank Fees"). LC
Participation Fees and Issuing Bank Fees accrued through and including the last
day of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All LC Participation Fees and
Issuing Bank Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of Issuing Bank Fees) for distribution, in the case of commitment
fees and participation fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.

SECTION 2.11. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Company hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.13. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Company will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's or such Issuing Bank's capital or on the capital of
such Lender's or such Issuing Bank's holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender's or such
Issuing Bank's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or such Issuing Bank's policies and the
policies of such Lender's or such Issuing Bank's holding company with respect to
capital adequacy), then from time to time the Company will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender's or such Issuing
Bank's holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or such Issuing Bank's right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 120 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or such Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 120-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked under Section 2.09(d)
and is revoked in accordance therewith), or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Company pursuant to Section 2.17, then, in any such
event, the Company shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Company and shall be
conclusive absent manifest error. The Company shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.15. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if a Loan Party shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the Loan
Party shall make such deductions and (iii) the Loan Party shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Company shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Loan Party to a Governmental Authority, the Company shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Loan Party is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Loan Party (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by such Loan Party as will permit such payments to be
made without withholding or at a reduced rate, provided that such Foreign Lender
has received written notice from such Loan Party advising it of the availability
of such exemption or reduction and supplying all applicable documentation.

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Company shall make each payment required to be made by it hereunder or under
any other Loan Document (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.13, 2.14 or 2.15, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 12:00 noon, New York City time), on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York,
except payments to be made directly to the Issuing Banks as expressly provided
herein and except that payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Company pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Company consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Company rights of set-off and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

(d) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Company will
not make such payment, the Administrative Agent may assume that the Company has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Company has not in fact made such
payment, then each of the Lenders or each of the Issuing Banks, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or (e), 2.05(b), 2.16(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender's obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.13, or if the Company is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.13, or if the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Company
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Commitment is being assigned, each Issuing Bank), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company (in the case
of all other amounts) and (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a material reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

SECTION 2.18. Increase in Revolving Commitments. The Company may, by written
notice to the Administrative Agent (which shall promptly deliver a copy to the
Lenders), executed by the Company and one or more financial institutions (any
such financial institution referred to in this Section being called an
"Increasing Lender"), which may include any Lender, cause Revolving Commitments
to be extended by the Increasing Lenders (or cause the Revolving Commitments of
the Increasing Lenders to be increased, as the case may be) in an amount not
less than $5,000,000 and in an aggregate amount that is an integral multiple of
$1,000,000 for each Increasing Lender set forth in such notice, provided,
however, that (a) the aggregate amount of all new Revolving Commitments and
increases in existing Revolving Commitments pursuant to this paragraph during
the term of this Agreement shall in no event exceed $25,000,000, (b) each
Increasing Lender, if not already a Lender hereunder, shall be subject to the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld) and (c) each Increasing Lender, if not already a Lender hereunder,
shall become a party to this Agreement by completing and delivering to the
Administrative Agent a duly executed accession agreement in a form satisfactory
to the Administrative Agent and the Company (an "Accession Agreement"). New
Revolving Commitments and increases in Revolving Commitments pursuant to this
Section shall become effective on the date specified in the applicable notices
delivered pursuant to this Section. Upon the effectiveness of any Accession
Agreement to which any Increasing Lender is a party, (i) such Increasing Lender
shall thereafter be deemed to be a party to this Agreement and shall be entitled
to all rights, benefits and privileges accorded a Lender hereunder and subject
to all obligations of a Lender hereunder and (ii) Schedule 2.01 shall be deemed
to have been amended to reflect the Commitment of such Increasing Lender as
provided in such Accession Agreement. Upon the effectiveness of any increase
pursuant to this Section in the Revolving Commitment of a Lender already a party
hereto, Schedule 2.01 shall be deemed to have been amended to reflect the
increased Revolving Commitment of such Lender. Notwithstanding the foregoing, no
increase in the aggregate Revolving Commitments (or in the Revolving Commitment
of any Lender) shall become effective under this Section unless, on the date of
such increase, the Administrative Agent shall have received a certificate, dated
as of the effective date of such increase and executed by a Financial Officer of
the Company, to the effect that the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied (with all references in such paragraphs
to a Borrowing being deemed to be references to such increase). Following any
extension of a new Revolving Commitment or increase of a Lender's Revolving
Commitment pursuant to this Section 2.18, any Revolving Loans outstanding prior
to the effectiveness of such extension or increase shall continue outstanding
until the ends of the respective Interest Periods applicable thereto, and shall
then be repaid or refinanced with new Revolving Loans made pursuant to Section
2.01.

 

--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Company represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Company and the Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to own
or lease and operate its properties and assets and to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party's corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action.
This Agreement has been duly executed and delivered by the Company and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of the Company or such Loan Party (as the case may
be), enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect Liens
created under the Loan Documents, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any of the Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Company or any of the Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Company or any of the Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Company or any of the
Subsidiaries, except Liens created under the Loan Documents.

SECTION 3.04. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against or
affecting the Company or any of the Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve any of the Loan Documents or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of the
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.05. Compliance with Laws and Agreements. Each of the Company and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.06. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $3,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $3,000,000 the fair
market value of the assets of all such underfunded Plans.

SECTION 3.07. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used and Letters of Credit will be issued only for the purposes set
forth in the preamble to this Agreement. None of the Company or any Subsidiary
is generally engaged in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.

SECTION 3.08. Properties. (a) Each of the Company and the Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business (including its Mortgaged Properties), except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.

(b) Each of the Company and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c) Schedule 3.08 sets forth the address of each real property that is owned or
leased by the Company or any of the Material Subsidiaries as of the date hereof.

(d) As of the date hereof, neither the Company nor any of the Subsidiaries has
received notice of, or has knowledge of, any pending or contemplated
condemnation proceeding affecting any Mortgaged Property or any sale or
disposition thereof in lieu of condemnation. Neither any Mortgaged Property nor
any interest therein is subject to any right of first refusal, option or other
contractual right to purchase such Mortgaged Property or interest therein.

SECTION 3.09. Taxes. Each of the Company and the Subsidiaries has timely filed
or caused to be filed (or has requested and has been granted not more than one
extension in respect of the filing of) all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) any Taxes that are being contested in good faith by
appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2001, reported on by KPMG LLP, independent public
accountants. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Company
and the consolidated Subsidiaries as of such date and for such fiscal year in
accordance with GAAP.

(b) Since December 31, 2001, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Company and the Subsidiaries, taken as a whole.

SECTION 3.11. Collateral Documents. The provisions of each of the Security
Documents are effective to create in favor of the Collateral Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
security interest in all right, title and interest of the Company and the
Subsidiaries party thereto in the Collateral described therein, subject to Liens
expressly permitted by Section 6.02 hereof and to the making of the filings
referred to in the Perfection Certificate or the taking possession and control
of certificates representing Equity Interests pledged under the Pledge
Agreement.

SECTION 3.12. Investment and Holding Company Status. Neither the Company nor any
of the Subsidiaries is (a) an "investment company" as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a "holding company"
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

SECTION 3.13. Subsidiaries. Schedule 3.13 sets forth the name of, and the
ownership interest of the Company and any Subsidiary in, each Subsidiary and
identifies each Subsidiary that is a US Subsidiary and each Subsidiary that is a
Material Subsidiary, in each case as of the date hereof.

SECTION 3.14. Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Company and the Subsidiaries as of the date
hereof. As of the date hereof, all premiums in respect of such insurance have
been paid.

SECTION 3.15. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Company represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

SECTION 3.16. Senior Indebtedness. The Obligations constitute "Senior
Indebtedness" as defined in the Subordinated Notes.

SECTION 3.17. Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Company or any Subsidiary pending or, to the
knowledge of the Company, threatened. The hours worked by and payments made to
employees of the Company and the Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters. All payments due from the Company or any
Subsidiary, or for which any claim may be made against the Company or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Company or such Subsidiary. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which the Company or any
Subsidiary is bound.

SECTION 3.18. Solvency. The Company is Solvent.

 

--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Collateral Agent and the Lenders and
dated the Effective Date) of each of (i) Stinson Morrison Hecker, counsel for
the Company, substantially in the form of Exhibit B-1, and (ii) local counsel in
each jurisdiction where a Mortgaged Property is located, substantially in the
form of Exhibit B-2, and, in the case of each such opinion required by this
paragraph, covering such other matters relating to the Loan Parties, the Loan
Documents or the Transactions as the Required Lenders shall reasonably request.
The Company hereby requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 and paragraph (f) of this Section 4.01.

(e) The Administrative Agent and the Syndication Agent shall have received all
fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses (including fees, charges and disbursements of counsel) required to be
reimbursed or paid by any Loan Party hereunder or under any other Loan Document.

(f) The Collateral and Guarantee Requirement shall have been satisfied and the
Collateral Agent shall have received a completed Perfection Certificate dated
the Effective Date and signed by a Financial Officer of the Company, together
with all attachments contemplated thereby, including the results of a search of
the Uniform Commercial Code (or equivalent) filings made with respect to the
Loan Parties in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Collateral Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 or have been released.

(g) The Administrative Agent shall have received evidence that the insurance
required by Section 5.05 and the Security Documents is in effect.

(h) All consents and approvals required to be obtained from any Governmental
Authority or other Person in connection with the Transactions shall have been
obtained without the imposition of any burdensome conditions.

(i) The Administrative Agent shall have received (i) audited consolidated and
consolidating balance sheets and related statements of income, stockholders'
equity and cash flows of the Company and the Subsidiaries for the fiscal years
ended December 31, 1999, 2000 and 2001 and (ii) to the extent available,
unaudited consolidated balance sheets and related statements of income,
stockholders' equity and cash flows of the Company and the Subsidiaries for each
fiscal quarter ended after December 31, 2001, and prior to the Effective Date.

(j) The Administrative Agent shall have received the Company's budget for fiscal
year 2002 and financial projections of the Company for each year through the
final maturity of the Borrowings hereunder.

(k) The Lenders shall be reasonably satisfied as to the amount and nature of any
environmental or employee health and safety exposures to which the Company and
the Subsidiaries shall be subject and with the plans of the Company and the
Subsidiaries with respect thereto.

(l) After giving effect to the Transactions, the Company and the Subsidiaries
shall have no outstanding Indebtedness or preferred stock other than (i)
Indebtedness expressly permitted under Section 6.01(a), (ii) the Series B-1
Preferred Shares and (ii) the Obligations.

(m) Shareholder Approval, as defined in the certificates of designation for the
Series B-1 Preferred Shares, shall have been obtained and the Administrative
Agent shall have received evidence thereof satisfactory to it.

(n) Section 6.09(a)(i)(C) of the Securities Purchase Agreement shall have been
amended to permit the Company to incur Indebtedness under this Agreement in an
amount not less than the aggregate Commitments (after giving effect to the
maximum increase in the Commitments permitted under Section 2.18) without regard
to the financial ratio referred to in subparagraph (L) of such Section and to
provide that the Obligations will constitute "Senior Credit Agreement
Indebtedness" within the meaning of such subparagraph (C), and such amendment
shall be effective with respect to the Series B-1 Preferred Shares and the
Subordinated Notes.

(o) The Existing Credit Agreement shall have been or shall simultaneously be
terminated, all amounts outstanding thereunder shall have been paid in full and
all Liens securing the obligations thereunder shall have been released, and the
Administrative Agent shall have received such evidence as it shall reasonably
have requested as to the satisfaction of such conditions.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
9.02) at or prior to 5:00 p.m., New York City time, on June 11, 2002 (and, in
the event such conditions are not so satisfied or waived, the Revolving
Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Company covenants and
agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender:

(a) within 95 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders'
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by KPMG LLP or other independent public accountants of recognized national
standing (without a "going concern" or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders' equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.14, 6.15 and 6.16 and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
Company's audited financial statements referred to in Section 3.10 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) prior to the commencement of each fiscal year of the Company, a detailed
consolidated budget for such fiscal year (including a projected consolidated
balance sheet and related statements of projected operations and cash flow as of
the end of and for such fiscal year and setting forth the assumptions used for
purposes of preparing such budget) and, promptly when available, any significant
revisions of such budget;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent, which upon receipt shall provide to each Lender, prompt
written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$3,000,000;

(d) of the occurrence of any of the following events affecting the Company or
any ERISA Affiliate, and deliver to the Administrative Agent and each Lender a
copy of any notice with respect to such event that is filed with a Governmental
Authority and any notice delivered by a Governmental Authority to the Company or
any ERISA Affiliate with respect to such event:

(i) an ERISA Event that could reasonably be expected to create a material
liability of the Company;

(ii) a material increase in the Unfunded Pension Liability of any Pension Plan;

(iii) the adoption of, or the commencement of contributions to, any Plan subject
to Section 412 of the Code by the Company or any ERISA Affiliate; or

(iv) the adoption of any amendment to a Plan subject to Section 412 of the Code,
if such amendment results in a material increase in contributions or Unfunded
Pension Liability;

(e) (i) any and all enforcement, cleanup, removal or other governmental or
regulatory actions instituted, completed or threatened in writing against the
Company or any Subsidiary or any of their respective properties pursuant to any
applicable Environmental Laws which could reasonably be expected to be adversely
determined and which, if so determined, could reasonably be expected to give
rise to a potential liability of the Company and its Subsidiaries of $3,000,000
in the aggregate in excess of amounts reserved for or reasonably available from
insurance or third parties, (ii) all other Environmental Claims which could
reasonably be expected to be adversely determined and which, if so determined,
could reasonably be expected to give rise to a potential liability of the
Company and its Subsidiaries of $3,000,000 in the aggregate in excess of amounts
reserved for or reasonably available from insurance or third parties, and (iii)
any environmental or similar condition on any real property adjoining or in the
vicinity of the property of the Company or any Subsidiary that could reasonably
be anticipated to cause such property or any part thereof to be subject to any
material restrictions on the ownership, occupancy, transferability or use of
such property under any Environmental Laws, except for any such restrictions
which would not affect such Person's ability to continue its previous use of
such property; and

(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.04.

SECTION 5.04. Maintenance of Properties. The Company will, and will cause each
of its Subsidiaries to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.

SECTION 5.05. Insurance. In addition to insurance requirements set forth in the
Security Documents, the Company shall maintain, and shall cause each of the
Subsidiaries to maintain, with financially sound and reputable independent
insurers, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons, including workers'
compensation insurance, public liability and property and casualty insurance.
All casualty insurance maintained by the Company shall name the applicable
Collateral Agent as loss payee and all liability insurance shall name the
Collateral Agent as additional insured for the benefit of the Lenders, as their
interests may appear. Upon request of the Administrative Agent (which, if
requested by any Lender, shall make such request), the Company shall furnish the
Administrative Agent, with sufficient copies for each Lender, at reasonable
intervals (but not more than once per calendar year) a certificate of a
Responsible Officer of the Company (and, if requested by the Administrative
Agent, any insurance broker of the Company) setting forth the nature and extent
of all insurance maintained by the Company and the Subsidiaries in accordance
with this Section or any Security Documents.

SECTION 5.06. Payment of Obligations. The Company will, and will cause each of
the Subsidiaries to, pay its Indebtedness and other obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Company or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, (c) such
contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation and (d) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 5.07. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Compliance with ERISA. The Company shall, and shall cause each of
its ERISA Affiliates to: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other applicable
federal or state law; (b) cause each Plan which is qualified under Section
401(a) of the Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412 of the Code, unless and until
any such Plan is terminated, and its liabilities discharged, in accordance with
applicable law.

SECTION 5.09. Books and Records; Inspection and Audit Rights. The Company will,
and will cause each of the Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of the Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers,
employees, accountants, customers, suppliers and landlords, all at such
reasonable times and as often as reasonably requested by the Administrative
Agent or by such Lenders through the Administrative Agent.

SECTION 5.10. Environmental Laws. The Company shall, and shall cause each
Subsidiary to, conduct its operations and keep and maintain its property in
compliance with all Environmental Laws except where any non-compliance could not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.11. Further Assurances. (a) The Company will, and will cause each US
Subsidiary to, execute and deliver any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other instruments and documents), which may be
required under any applicable law, or which the Administrative Agent or the
Required Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied at all times, all at the expense of the
Loan Parties. The Company also agrees to provide to the Administrative Agent
from time to time upon request evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

(b) If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by the Company or any US Subsidiary after
the Effective Date (other than assets constituting Collateral under the Security
Agreement that become subject to the Lien of the Security Agreement upon
acquisition thereof), the Company will notify the Administrative Agent and the
Lenders thereof and, if requested by the Administrative Agent or the Required
Lenders, will cause such assets to be subjected to a Lien securing the
Obligations and will take, and cause the US Subsidiaries to take, such actions
as shall be necessary or reasonably requested by the Administrative Agent to
grant and perfect such Liens, including actions described in paragraph (a) of
this Section, all at the expense of the Loan Parties.

(c) The Company shall cause newly organized or acquired Subsidiary to provide
the Agents with such additional instruments or documents, including, without
limitation, opinions of counsel, certified resolutions, incumbency certificates,
third party consents and other evidences of authority, with respect to such
Subsidiary's ratification of, and assumption of all obligations of an obligor
under, the Subsidiary Guarantee Agreement or any Security Document, as either
Agent shall reasonably request.

SECTION 5.12. Information Regarding Collateral. (a) The Company will furnish to
the Administrative Agent prompt written notice of any change (i) in any Loan
Party's corporate name or in any trade name used to identify it in the conduct
of its business or in the ownership of its properties, (ii) in such Loan Party's
jurisdiction of organization or chief executive office or in any office in which
it maintains books or records relating to Collateral owned by it or any office
or facility at which Collateral owned by it is located (including the
establishment of any such new office or facility), (iii) in any Loan Party's
identity or corporate structure or (iv) in any Loan Party's Federal Taxpayer
Identification Number. The Company agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral. The Company
also agrees promptly to notify the Administrative Agent if any material portion
of the Collateral is damaged or destroyed.

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to clause (a) of Section 5.01, the
Company shall deliver to the Administrative Agent a certificate signed on behalf
of the Company by a Financial Officer and the chief legal officer of the Company
(i) setting forth the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Effective Date or
the date of the most recent certificate delivered pursuant to this Section and
(ii) certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above to the extent necessary to protect and
perfect the security interests under the Security Documents for a period of not
less than 18 months after the date of such certificate (except as noted therein
with respect to any continuation statements to be filed within such period).
Such certificate shall be deemed not to be incorrect to the extent that,
notwithstanding the Company's reasonable investigations and diligence, it
contains any inaccuracies affecting immaterial portions of the Collateral that
were not known to the Company on the date that such certificate is delivered to
the Administrative Agent.

SECTION 5.13. Casualty and Condemnation. (a) The Company (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of any Collateral or the
commencement of any action or proceeding for the taking of any Collateral or any
part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Security Documents.

SECTION 5.14. Use of Proceeds and Letters of Credit. The Company will, and will
cause of each of the Subsidiaries to, use the proceeds of the Loans and obtain
Letters of Credit only for the purposes set forth in the preamble to this
Agreement.

 

--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Company covenants and agrees with the Lenders
that:

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) The Company will not,
and will not permit any Subsidiary to, create, incur, assume or suffer or permit
to exist any Indebtedness, except:

(i) Indebtedness created under the Loan Documents, and any Indebtedness incurred
to refinance any such Indebtedness or under a credit facility that replaces in
whole or in part the credit facility established hereby, but only to the extent
the Commitments are permanently reduced by the amount so refinanced or by the
amount of such replacement facility, as the case may be;

(ii) the Subordinated Notes, and up to $15,000,000 aggregate principal amount of
Series B Notes (as defined in the Securities Purchase Agreement) issued to
finance one or more acquisitions permitted under the terms of this Agreement;

(iii) Indebtedness existing on the date hereof and set forth in Schedule 6.01,
and any extensions, renewals or replacements of any such Indebtedness to the
extent the principal amount of such Indebtedness is not increased, the final
maturity of such Indebtedness is not earlier than that of the Indebtedness
replaced, the weighted average life to maturity of such Indebtedness is not
decreased, such Indebtedness, if subordinated to the Obligations, remains so
subordinated on terms not less favorable to the Lenders and the original
obligors in respect of such Indebtedness remain the only obligors thereon;

(iv) obligations of the Company in respect of the Industrial Revenue Bonds;

(v) Indebtedness under Hedging Agreements entered into to protect the Company
and its Subsidiaries from interest or currency exchange rate risks to which they
are exposed in the ordinary course of their businesses and not for speculative
purposes;

(vi) Indebtedness of the Company or any of its Subsidiaries in connection with
trade or standby letters of credit or performance, surety or appeal bonds issued
in the ordinary course of business;

(vii) Indebtedness of any Person acquired by the Company or any Subsidiary in a
transaction permitted hereunder and existing at the time of such acquisition;
provided that (A) such Indebtedness shall not have been incurred in
contemplation of such acquisition and (B) neither the Company nor any Subsidiary
(other than such Person and its subsidiaries) shall be directly or indirectly
liable in respect of such Indebtedness;

(viii) Indebtedness of the Company to any Subsidiary and of any Subsidiary to
the Company or any other Subsidiary; provided that (A) no such Indebtedness
shall be transferred to any Person other than the Company or a Subsidiary and
(B) any such Indebtedness of any Subsidiary that is not a Loan Party to the
Company or any US Subsidiary shall have been incurred in compliance with Section
6.01;

(ix) Guarantees by the Company of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Company or any other Subsidiary; provided that
Guarantees by the Company or any US Subsidiary of Indebtedness of any Subsidiary
that is not a Loan Party shall be subject to Section 6.06;

(x) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof; provided that (A) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement, (B) the aggregate principal amount of any such Indebtedness does
not exceed 90% of the purchase price or the cost of construction or improvement
of the related assets and (C) the aggregate principal amount of all Indebtedness
permitted by this clause (x) shall not exceed $5,000,000 at any time
outstanding;

(xi) Indebtedness that is incurred and used to repurchase all of the outstanding
Subordinated Notes and Series B Notes (as defined in the Securities Purchase
Agreement) or to redeem all of the outstanding Series C-2 Preferred Shares
pursuant to obligations of the Company existing on the date hereof to effect
such repurchases or redemptions; provided that the final maturity of such
Indebtedness is not earlier than the maturity date of, or the mandatory
repurchase date for, the Indebtedness or preferred shares repurchased, the
weighted average life to maturity of such Indebtedness is not less than that of
the Indebtedness or preferred shares repurchased, such Indebtedness is
subordinated to the Obligations on terms not less favorable to the Lenders than
those applicable to the Subordinated Notes and the original obligors in respect
of such Indebtedness remain the only obligors thereon; and

(xii) other unsecured Indebtedness of the Company incurred without violation of
the Securities Purchase Agreement or any other agreement to which the Company or
any Subsidiary is party; provided that the aggregate principal amount of all
Indebtedness permitted by this clause (xii) shall not exceed $5,000,000 at any
time outstanding.

(b) The Company will not issue any preferred stock or other preferred Equity
Interests other than Series C-1 Preferred Shares and the Series C-2 Preferred
Shares in an aggregate stated amount not greater than $15,000,000, and will not
permit any Subsidiary to issue any Equity Interests other than to the Company or
another Subsidiary.

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except the
following:

(a) Liens created under the Loan Documents;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (B) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (C) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (A) such security interests secure
Indebtedness permitted by clause (x) of Section 6.01(a), (B) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement and (C) such security interests shall not apply to any other
property or assets of the Company or any Subsidiary;

(f) Liens granted by a Subsidiary to secure Indebtedness owing to the Company or
a wholly-owned Subsidiary;

(g) Liens that (i) restrict in a customary manner the subletting, assignment or
transfer of any property or asset that is subject to a lease, license,
conveyance or similar contract or (ii) exist by virtue of any transfer of,
agreement to transfer, option or right with respect to, any property or assets
of the Company or any Subsidiary that has not been entered into to provide
security for the payment of Indebtedness and that is not otherwise prohibited
hereunder;

(h) Liens deemed to exist in connection with operating leases;

(i) Liens existing on the date hereof in respect of the Industrial Revenue
Bonds; and

(j) other Liens arising after the date hereof in the ordinary course of business
so long as the value of the property secured thereby does not exceed $500,000 in
the aggregate.

SECTION 6.03. Sale and Leaseback Transactions. The Company will not, and will
not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

SECTION 6.04. Fundamental Changes. (a) The Company will not, nor will it permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) the Company may make
Permitted Acquisitions in compliance with Section 6.06(e), (ii) any Subsidiary
may merge into the Company in a transaction in which the Company is the
surviving corporation, (iii) any Subsidiary may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary (and, if any party to
such merger is a US Subsidiary, is a US Subsidiary) and (iv) any Subsidiary may
liquidate or dissolve if the Company determines in good faith that such
liquidation or dissolution is in the best interests of the Company and is not
materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.06.

(b) The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of this Agreement and
businesses reasonably related thereto.

SECTION 6.05. Asset Sales. The Company will not, and will not permit any of its
Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, except:

(a) sales of inventory, used or surplus equipment and Permitted Investments in
the ordinary course of business;

(b) sales, transfers and dispositions to the Company or a Subsidiary; provided
that any such sales, transfers or dispositions involving a Subsidiary that is
not a US Subsidiary shall be made in compliance with Section 6.07; and

(c) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary) that are not permitted by any other clause of this
Section; provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (c) shall not
exceed $500,000 in respect of any single transaction or series of related
transactions or $1,000,000 in the aggregate;

provided

that all sales, transfers, leases and other dispositions permitted hereby (other
than those permitted by clause (b) above that involve US Subsidiaries) shall be
made for fair value.



SECTION 6.06. Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary prior to such merger) any Equity Interests in or evidences of
indebtedness or other securities (including any options, warrants or other
rights to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person (all the foregoing being
collectively referred to as "Investments"), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person that
constitute a business unit or that are substantial in relation to the Company
and the Subsidiaries taken as a whole, except:

(a) Permitted Investments;

(b) Investments existing on the date hereof and set forth on Schedule 6.06;

(c) Investments by the Company and the Subsidiaries in Equity Interests of their
respective Subsidiaries (including capital contributions to such Subsidiaries);
provided that (i) any such Investments held by a Loan Party shall be pledged
pursuant to the Security Documents to the extent required in order for the
Collateral and Guarantee Requirement to be satisfied and (ii) the aggregate
amount of Investments by Loan Parties in Subsidiaries that are not Loan Parties
(including all such Investments existing on the date hereof) shall not exceed
$1,000,000 at any time outstanding;

(d) loans or advances made by the Company to any Subsidiary and made by any
Subsidiary to the Company or any other Subsidiary, and Guarantees by the Company
of Indebtedness of any Subsidiary and by any Subsidiary of Indebtedness of the
Company or any other Subsidiary; provided that the aggregate amount, without
duplication, of such loans and advances made by Loan Parties to Subsidiaries
that are not Loan Parties, and all such Guarantees by Loan Parties of the
Indebtedness of Subsidiaries that are not Loan Parties, shall not exceed
$5,000,000 at any time outstanding;

(e) the Company may make any Permitted Acquisition, provided that the Company
complies, and causes any acquired entity to comply, with the applicable
provisions of Section 5.11 and the Security Documents with respect to the Person
or assets so acquired;

(f) Guarantees (other than Guarantees by the Company or any Subsidiary of
Indebtedness of the Company or any Subsidiary) constituting Indebtedness
permitted by Section 6.01; provided that a Subsidiary shall not Guarantee the
Subordinated Notes or the Series B Notes (as defined in the Securities Purchase
Agreement);

(g) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(h) subject to the proviso to paragraph (i), loans or advances less than
$100,000 made by the Company or any Subsidiary in the ordinary course of
business; and

(i) loans or advances made by any Loan Party to an employee of such Loan Party;
provided that the aggregate loans and advances under this paragraph (i) shall
not exceed $500,000.

SECTION 6.07. Transactions with Affiliates. The Company will not, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions in the ordinary course of business that are at prices
and on terms and conditions not less favorable to the Company or such Subsidiary
than could be obtained on an arm's-length basis from unrelated third parties,
(b) transactions between or among the Company and the US Subsidiaries not
involving any other Affiliate and (c) Restricted Payments permitted by Section
6.10.

SECTION 6.08. Use of Proceeds. The Company shall not, and shall not suffer or
permit any Subsidiary to, use any portion of the proceeds of the Loans, directly
or indirectly, (i) to purchase or carry Margin Stock, (ii) to repay or otherwise
refinance indebtedness of the Company or others incurred to purchase or carry
Margin Stock or (iii) to extend credit for the purpose of purchasing or carrying
any Margin Stock. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations U and X.

SECTION 6.09. Lease Obligations. The Company shall not, and shall not suffer or
permit any Subsidiary to, create or suffer to exist any obligations for the
payment of rent for any property under lease or agreement to lease, except for:

(a) leases of the Company and of Subsidiaries in existence on the date hereof;

(b) operating leases entered into by the Company or any Subsidiary after the
date hereof in the ordinary course of business; and

(c) Capital Leases, to the extent the Indebtedness deemed to exist in connection
therewith is permitted under Section 6.01.

SECTION 6.10. Restricted Payments; Certain Payments of Indebtedness. (a) The
Company will not, nor will it permit any Subsidiary to, declare or make, or
agree to make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that the Company or any
Subsidiary may:

(i) declare and make dividend payments or other distributions payable solely in
its common stock or in options, warrants, or other rights to purchase common
stock;

(ii) purchase, redeem or otherwise acquire shares of its common stock or
warrants or options to acquire any such shares from officers, directors and
employees in connection with the termination of their relationships with the
Company and the Subsidiaries for consideration not exceeding $100,000 in the
aggregate in any calendar year;

(iii) in the case of a Subsidiary, declare and pay dividends and other
distributions ratably to the holders of its Equity Interests; and

(iv) make payments not to exceed $250,000 in the aggregate to holders of its
Series B-1 Preferred Shares, Series C-1 Preferred Shares or Series C-2 Preferred
Shares in lieu of the issuance of fractional shares of its capital stock.

(b) The Company will not, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, defeasance, retirement,
acquisition, cancelation or termination of any Indebtedness, except:

(i) payment of the Obligations;

(ii) payment of scheduled interest and principal payments as and when due in
respect of any Indebtedness, other than payments in respect of the Subordinated
Notes, the Series B Notes (as defined in the Securities Purchase Agreement) or
other subordinated Indebtedness prohibited by the subordination provisions
thereof;

(iii) refinancings of Indebtedness to the extent the Indebtedness resulting
therefrom is permitted by Section 6.01;

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
and

(v) payments which correspond to scheduled payments of principal on the
Industrial Revenue Bonds.

(c) Neither the Company nor any Subsidiary shall enter into or be party to, or
make any payment under, any Synthetic Purchase Agreement, except that the
Company may enter into any Synthetic Purchase Agreement related to any Equity
Interest of the Company or a Subsidiary.

SECTION 6.11. Restrictive Agreements. The Company will not, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Company or any Subsidiary to create, incur
or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to its Equity Interests or to make or repay loans or advances to the Company or
any other Subsidiary or to Guarantee Indebtedness of the Company or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.11 (but shall apply to any amendment or modification expanding the
scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases
restricting the assignment thereof.

SECTION 6.12. Amendment of Material Documents. The Company will not, nor will it
permit any Subsidiary to, amend or modify, or waive any of its rights under, (a)
any instrument or document evidencing or governing the Subordinated Notes, the
Series B Subordinated Notes or any other Indebtedness subordinated to the
Obligations or any portion thereof or (b) its certificate of incorporation,
by-laws or other organizational documents or any other material agreement to
which it is party if, in any such case, such amendment, modification or waiver
would be adverse in any material respect to the rights or interests of the
Lenders.

SECTION 6.13. Change in Fiscal Year. The Company will not change the fiscal year
of the Company to end on any date other than December 31.

SECTION 6.14. Interest Expense Coverage Ratio. The Company will not permit the
ratio of (a) Consolidated EBITDA to (b) Net Interest Expense, for any period of
four consecutive fiscal quarters ending after the date hereof, to be less than
4.00 to 1.00.

SECTION 6.15. Leverage Ratio. The Company will not permit the Leverage Ratio as
of any date during any period set forth or referred to below to exceed the ratio
set forth opposite such period:

Period

Ratio

January 1, 2002 through December 31, 2002

3.00 to 1.00

January 1, 2003 through December 31, 2003

2.75 to 1.00

Thereafter

2.00 to 1.00

SECTION 6.16. Consolidated Cash Capital Expenditures. The Company will not
permit Consolidated Cash Capital Expenditures during any period set forth or
referred to below to exceed the percentage set forth opposite such period of
Consolidated EBITDA for such period:

Period

Percentage of Consolidated EBITDA

January 1, 2002 through December 31, 2002

40.0%

Each period of four fiscal quarters ending on December 31 in any year thereafter

30.0%

SECTION 6.17. Consolidated Net Worth. The Company will not permit Consolidated
Net Worth to be less than (x) $86,000,000 plus (y) 50% of Consolidated Net
Income for each fiscal quarter ending on or after December 31, 2001 (excluding
any fiscal quarter for which Consolidated Net Income is negative). The Company
shall be deemed to be in compliance with this Section 6.17 at any time so long
as the then most recent financial statements prepared by the Company (for
internal use or otherwise) and made available to the Lenders show such
compliance and no Responsible Officer has obtained any information that causes
or should have caused such Responsible Officer to reasonably conclude that the
Company is not in compliance with this Section 6.17.

 

--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

SECTION 7.01. Event of Default. Any of the following shall constitute an "Event
of Default":

(a) Non-Payment. The Company fails to make, (i) when and as required to be made
hereunder, any payment of principal of any Loan or any reimbursement due in
respect of such LC Disbursement, or (ii) within five days after the same becomes
due, any payment of any interest, fee or any other amount payable hereunder or
under any other Loan Document; or

(b) Representation or Warranty. Any representation or warranty made or deemed
made in or in connection with any Loan Document or the Borrowings or issuances
of Letters of Credit hereunder, or any representation, warranty, statement or
information contained in any report, certificate, financial statement or other
instrument furnished in connection with or pursuant to any Loan Document, shall
prove to have been false or misleading in any material respect when so made,
deemed made or furnished; or

(c) Specific Defaults. The Company or any Subsidiary (to the extent that such
term, covenant or agreement relates to such Subsidiary) fails to perform or
observe any term, covenant or agreement contained in Section 5.02, 5.03 (insofar
as such section relates to the Company) or 5.14, in Article VI or in the last
sentence of Section 9.02(b); or

(d) Other Defaults. The Company or any Subsidiary (to the extent that such term
or covenant relates to such Subsidiary) fails to perform or observe any other
term or covenant contained in this Agreement or any other Loan Document, and
such default shall continue unremedied for a period of 30 days after the date
upon which written notice thereof is given to the Company by the Administrative
Agent or any Lender; or

(e) Cross-Default. The Company or any Subsidiary (to the extent that any failure
referred to in clause (i) or (ii) below relates to such Subsidiary) (i) fails to
make any payment in respect of any Indebtedness, Hedging Agreement or Equity
Interest (but only to the extent that such Equity Interest could be required,
immediately or with the passage of time or the giving of notice or both, to be
redeemed or repurchased by reason of such failure), having an aggregate
principal or stated amount of more than $3,000,000, when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) and
such failure continues after the expiration of any applicable grace period; or
(ii) fails to perform or observe any other condition or covenant and such
failure continues after the expiration of any applicable grace period, or any
other event shall occur or condition exist, under any agreement or instrument
relating to any such Indebtedness or any such Hedging Agreement or Equity
Interest referred to in clause (i), if the effect of such failure, event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or Equity Interest or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, such Indebtedness or Equity Interest to be declared to
be or to become due and payable, or to be required to be redeemed or
repurchased, prior to its stated maturity, or such Hedging Agreement to be
terminated; or

(f) Insolvency; Voluntary Proceedings. The Company or any Material Subsidiary
(i) voluntarily ceases to conduct its business in the ordinary course; (ii)
commences any Insolvency Proceeding with respect to itself; or (iii) takes any
action to effectuate or authorize any of the foregoing; or

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against the Company or any Material Subsidiary, or any writ,
judgment, warrant of attachment, execution or similar process, is issued or
levied against a substantial part of the Company's or any Material Subsidiary's
properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within 60 days after commencement, filing or
levy; (ii) the Company or any Material Subsidiary admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-US law) is ordered in any Insolvency
Proceeding; or (iii) the Company or any Material Subsidiary acquiesces in the
appointment of a receiver, trustee, custodian, conservator, liquidator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its property or business; or

(h) ERISA. (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $3,000,000;
or (ii) the aggregate amount of Unfunded Pension Liability among all Pension
Plans at any time exceeds $3,000,000; or (iii) the Company or any ERISA
Affiliate shall fail to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $3,000,000; or

(i) Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $2,000,000 (except to the extent covered by insurance as to
which the insurer has acknowledged such coverage in writing) shall be rendered
against the Company, any of the Subsidiaries or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Company or any
of the Subsidiaries to enforce any such judgment; or

(j) Change of Control. There occurs any Change of Control; or

(k) Loss of Licenses. Any Governmental Authority revokes or fails to renew any
license, permit or franchise of the Company or any Subsidiary, or the Company or
any Subsidiary for any reason loses any license, permit or franchise, or the
Company or any Subsidiary suffers the imposition of any restraining order,
escrow, suspension or impound of funds in connection with any proceeding
(judicial or administrative) with respect to any license, permit or franchise
and all appeal periods with respect to such revocation shall have expired except
for any of the foregoing which could not reasonably be expected to have a
Material Adverse Effect; or

(l) Subsidiary Guarantee Agreement and Security Documents. Any Guarantee
purported to be created by the Subsidiary Guarantee Agreement shall cease to be,
or shall be asserted by the Company or any other Loan Party not to be, a valid
and enforceable Guarantee of the Obligations, or any security interest purported
to be created by any Security Document shall cease to be, or shall be asserted
by the Company or any other Loan Party not to be, a valid, perfected, first
priority (except as otherwise expressly provided in this Agreement or such
Security Document) security interest in the Collateral covered thereby, except
to the extent that any such loss of perfection or priority results from the
failure of the Collateral Agent to (i) maintain possession of certificates
representing securities pledged under the Pledge Agreement or (ii) file or
record any financing statement or Mortgage delivered to the Collateral Agent by
the Company or any Subsidiary.

SECTION 7.02. Remedies. If any Event of Default occurs, the Administrative Agent
shall, at the request of the Required Lenders, (a) declare the commitment of
each Lender to make Loans and any obligation of each Issuing Bank to issue
Letters of Credit to be terminated, whereupon such commitments and obligations
shall be terminated; (b) declare an amount equal to the maximum aggregate amount
that is or at any time thereafter may become available for drawing under any
outstanding Letters of Credit (whether or not any beneficiary shall have
presented, or shall be entitled at such time to present, the drafts or other
documents required to draw under such Letters of Credit) to be immediately due
and payable, and declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Company; and (c) exercise or direct the
Collateral Agent to exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law; provided, however, that upon the occurrence of any event specified in
subsection (f) or (g) of Section 7.01, the obligation of each Lender to make
Loans and any obligation of each Issuing Bank to issue Letters of Credit shall
automatically terminate and the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable without further act of the Administrative Agent, any Issuing Bank or
any Lender.

 

--------------------------------------------------------------------------------

ARTICLE VIII

The Agents

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Agents as its agents and authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to the Agents by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

The bank serving as the Administrative Agent and Collateral Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
or Collateral Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent or Collateral Agent hereunder.

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agents
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agents are required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02), and (c) except as expressly set forth in the Loan Documents (including
any provision that expressly provides that either Agent has received information
for, or on the instructions of, any Lender), the Agents shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by them or their Affiliates in any capacity. The
Agents shall not be liable for any action taken or not taken by them with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of their own gross negligence or
wilful misconduct. The Agents shall not be deemed not to have knowledge of any
Default unless and until written notice thereof is given to them by the Company
or a Lender, and the Agents shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or the
Collateral Agent.

The Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by them to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers through its respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent.

Subject to the appointment and acceptance of a successor, as provided in this
paragraph, either Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Company. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation, then the retiring Agent may, on behalf of the Lenders
and the Issuing Banks, appoint a successor Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Company to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Company and such successor. After an Agent's
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
either Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon either Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

Each party to this Agreement acknowledges that the Syndication Agent shall have
no duties, responsibilities, obligations or authority under this Agreement or
any other Loan Document in such capacity.

 

--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Company, to it at 10101 Renner Boulevard, Lenexa, KS 66219,
Attention of John McCarty (Telecopy No. (913) 859 6804);

(b) if to the Administrative Agent, to JPMorgan Chase Bank, Loan and Agency
Services Group, One Chase Manhattan Plaza, 8th Floor, New York, New York 10081,
Attention of Monica Mikolayczyk (Telecopy No. (212) 552 7500), with a copy to
JPMorgan Chase Bank, 270 Park Avenue, New York, New York 10017, Attention of
Robert Bottamedi (Telecopy No. (212) 270 3279); and

(c) if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Company and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Revolving Commitment of any Lender or the
LC Commitment of any Issuing Bank without the written consent of such Lender,
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the maturity of
any Loan or the required date of reimbursement of any LC Disbursement, or any
date for the payment of any interest or fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Revolving Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.16(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change the percentage set forth in the
definition of "Required Lenders" or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender, (vi) release all or
substantially all the US Subsidiaries from their obligations under the
Subsidiary Guarantee Agreement (except as expressly provided herein or in the
Subsidiary Guarantee Agreement), or limit their liability in respect of such
obligations, without the written consent of each Lender, or (vii) release all or
substantially all of the Collateral from the Liens of the Security Documents
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or any Issuing Bank without the prior written consent of
the Administrative Agent or the Issuing Banks, as the case may be.
Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by the Company, the Required Lenders and
the Administrative Agent (and, if their rights or obligations are affected
thereby, the Issuing Banks) if (i) by the terms of such agreement the Revolving
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment and (ii) at the time
such amendment becomes effective, each Lender not consenting thereto receives
payment in full of the principal of and interest accrued on each Loan made by it
and all other amounts owing to it or accrued for its account under this
Agreement. PROMPTLY, AND IN ANY EVENT WITHIN FIVE DAYS, AFTER THE EFFECTIVENESS
OF ANY AMENDMENT, MODIFICATION OR WAIVER TO OR OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE COMPANY WILL FURNISH A COPY OF SUCH
AMENDMENT, MODIFICATION OR WAIVER TO THE HOLDERS OF THE SUBORDINATED NOTES AS
REQUIRED BY SECTION 15(d)(iii) OF THE SUBORDINATED NOTES.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
external counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender, including the fees, charges
and disbursements of any external counsel for the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights or the rights of the Lenders in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) The Company shall indemnify the Administrative Agent, the Collateral Agent,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an "Indemnitee") against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any external counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by any Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any Mortgaged Property or any other property
currently or formerly owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses have resulted from the gross negligence, wilful misconduct or
manifest bad faith of such Indemnitee or for the breach by such Indemnitee of
any of its agreements set forth herein or in any other Loan Document.

(c) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, the Collateral Agent or any Issuing Bank (or
their Related Parties) under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Collateral Agent or
such Issuing Bank (or their Related Parties), as the case may be, such Lender's
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent or such Issuing Bank in its capacity
as such (or against the Related Parties of such person). For purposes hereof, a
Lender's "pro rata share" shall be determined based upon its share of the sum of
the total Revolving Exposures and unused Revolving Commitments at the time.

(d) To the extent permitted by applicable law, the Company shall not assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Company
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Company without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), Participants (to
the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Collateral Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under clause (a), (b), (f) or (g) of
Article VII has occurred and is continuing, any other assignee; and

(B) the Administrative Agent (and, in the case of an assignment of all or a
portion of a Revolving Commitment or any Lender's obligations in respect of its
LC Exposure, the Issuing Banks), provided that no consent of the Administrative
Agent or the Issuing Banks shall be required for an assignment to an assignee
that is a Lender, an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender's
Revolving Commitment or Loans, the amount of the Revolving Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Company and the Administrative Agent otherwise consent, provided that (i) in
the event of concurrent assignments to two or more assignees that are Affiliates
of one another, or to two or more Approved Funds managed by the same investment
advisor or by affiliated investment advisors, all such concurrent assignments
shall be aggregated in determining compliance with this subsection and (ii) no
such consent of the Company shall be required if an Event of Default under
clause (a), (b), (f) or (g) of Article VII has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that in the event of concurrent
assignments to two or more assignees that are Affiliates of one another, or to
two or more Approved Funds managed by the same investment advisor or by
affiliated investment advisors, only one such fee shall be payable;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) in the case of an assignment by a Lender to a CLO (as defined below)
administered or managed by such Lender or an Affiliate of such Lender, unless
such assignment shall have been approved by the Company (the Company hereby
agreeing that such approval, if requested, will not be unreasonably withheld or
delayed), the assigning Lender shall retain the sole right to approve any
amendment, modification or waiver of any provision of this Agreement, provided
that the Assignment and Assumption between such Lender and such CLO may provide
that such Lender will not, without the consent of such CLO, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such CLO.

For the purposes of this Section 9.04(b), the terms "Approved Fund" and "CLO"
have the following meanings:

"Approved Fund" means (a) with respect to any Lender, a CLO managed by such
Lender or by an Affiliate of such Lender or (b) with respect to any Lender that
is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

"CLO" means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitment of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Company, the Administrative Agent, the Issuing Banks and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Company, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)(i) Any Lender may, without the consent of the Company, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a "Participant") in all or a portion of such Lender's rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans owing to it); provided that (A) such Lender's
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Company, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Company agrees that each Participant
shall be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.16(c)
as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company's prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 2.15(e) as though
it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Revolving Commitments and the outstanding balances of its Revolving Loans, in
each case without giving effect to assignments thereof that have not become
effective, are as set forth in such Assignment and Assumption; (ii) except as
set forth in clause (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document or any other instrument or document furnished pursuant
hereto or thereto, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of any of the foregoing, or the financial
condition of the Loan Parties or the performance or observance by the Loan
Parties of any of their obligations under this Agreement or under any other Loan
Document or any other instrument or document furnished pursuant hereto or
thereto; (iii) each of the assignee and the assignor represents and warrants
that it is legally authorized to enter into such Assignment and Assumption; (iv)
such assignee confirms that it has received a copy of this Agreement, together
with copies of any amendments or consents entered into prior to the date of such
Assignment and Assumption and copies of the most recent financial statements
delivered pursuant to Section 5.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Assumption; (v) such assignee will independently and
without reliance upon the Agents, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (vi) such assignee appoints and authorizes the Agents to
take such action as agents on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to them by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations that by the terms of this Agreement are required
to be performed by it as a Lender.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Revolving Commitments have not expired or terminated. The
provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Revolving Commitments or the
termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Company against
any of and all the obligations of the Company now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b) The Company hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Company or its properties
in the courts of any jurisdiction.

(c) The Company hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Company. For the purposes of this Section, "Information" means all information
received from the Company relating to the Company or its business, other than
any such information that is available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Company; provided that, in the case of information received from the Company
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 9.13. Release of Grantors and Collateral. (a) Notwithstanding any
contrary provision herein or in any other Loan Document, if the Company shall
request the release under the Subsidiary Guarantee Agreement and Security
Agreement or any other Security Document of any Subsidiary or any Collateral to
be sold or otherwise disposed of (including through the sale or disposition of
any Subsidiary owning any such Subsidiary or Collateral) to a Person other than
the Company or a Subsidiary in a transaction permitted under the terms of this
Agreement and shall deliver to the Collateral Agent a certificate to the effect
that such sale or other disposition and the application of the proceeds thereof
will comply with the terms of this Agreement, the Collateral Agent, if satisfied
that the applicable certificate is correct, shall, without the consent of any
Lender, execute and deliver all such instruments, releases, financing statements
or other agreements, and take all such further actions, as shall be necessary to
effectuate the release of such Subsidiary or such Collateral substantially
simultaneously with or at any time after the completion of such sale or other
disposition. Any such release shall be without recourse to, or representation or
warranty by, the Collateral Agent and shall not require the consent of any
Lender. The Collateral Agent shall execute and deliver all such instruments,
releases, financing statements or other agreements, and take all such further
actions, as shall be necessary to effectuate the release of Collateral required
by this paragraph.

(b) Without limiting the provisions of Section 9.03, the Company shall reimburse
the Collateral Agent for all costs and expenses, including attorneys' fees and
disbursements, incurred by it in connection with any action contemplated by this
Section 9.13.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LABONE, INC.,

by /s/ John W. McCarty
Name: John W. McCarty
Title: Chief Financial Officer

 

JPMORGAN CHASE BANK, individually and as Issuing Bank, Administrative Agent and
Collateral Agent,

by /s/ Robert Bottamedi
Name: Robert Bottamedi
Title: Vice President

 

WACHOVIA BANK, NATIONAL ASSOCIATION, individually and as Syndication Agent,

by /s/ Douglas T. Davis
Name: Douglas T. Davis
Title: Director

 

COMMERCE BANK, N.A.,

by /s/ Pamela T. Hill
Name: Pamela T. Hill
Title: Vice President

 

U.S. BANK NATIONAL ASSOCIATION.,

by /s/ Bess Kessinger
Name: Bess Kessinger
Title: Vice President

 

WELLS FARGO BANK, N.A.,

by /s/ Keith W. Endersen
Name: Keith W. Endersen
Title: Assistant Vice President

 

--------------------------------------------------------------------------------

FIRST SUPPLEMENTAL AGREEMENT dated as of July 3, 2002, under the Credit
Agreement (the "Credit Agreement") dated as of June 11, 2002, among LabOne, Inc.
(the "Company"), the Lenders from time to time party thereto, the Issuing Banks
from time to time party thereto and JPMorgan Chase Bank, as administrative agent
and collateral agent (the "Administrative Agent") for the Lenders.

 

Pursuant to Section 2.18 of the Credit Agreement, the Company hereby notifies
the Administrative Agent of its intention to increase the Revolving Commitments
(such term and each other capitalized term used and not defined herein having
the meaning assigned to it in the Credit Agreement) by an aggregate principal
amount equal to $5,000,000 and the undersigned Increasing Lender has agreed,
pursuant to this First Supplemental Agreement, to increase its Revolving
Commitment in an aggregate principal amount of $5,000,000. Accordingly, the
parties hereto agree as follows:

Section 1. On July 3, 2002, subject to the satisfaction of the conditions
referred to in Section 2 below, the undersigned Increasing Lender specified in
Schedule A hereto will increase its existing Revolving Commitments in such
amount that its total Revolving Commitment, after giving effect to this First
Supplemental Agreement, will equal the amount set forth opposite its name on
Schedule A hereto.

Section 2. The effectiveness of the transactions provided for in Section 1 above
will be subject to the satisfaction, on or prior to July 3, 2002, of the
conditions set forth in Section 2.18 of the Credit Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this First
Supplemental Agreement as of the date first appearing above.

 

LABONE, INC.,

by /s/ John W. McCarty
Name: John W. McCarty
Title: Chief Financial Officer

 

JPMORGAN CHASE BANK, individually and as Administrative Agent,

by /s/ Robert Bottamedi
Name: Robert Bottamedi
Title: Vice President

 

Increasing Lenders:

 

JPMORGAN CHASE BANK, individually and as an Increasing Lender,

by /s/ Robert Bottamedi
Name: Robert Bottamedi
Title: Vice President

 

 

SCHEDULE A

 

Increasing Lender

Amount of Increase     Total Revolving Commitment JPMorgan Chase Bank $5,000,000
$22,500,000

 

--------------------------------------------------------------------------------

 

SECOND SUPPLEMENTAL AGREEMENT dated as of July 12, 2002, under the Credit
Agreement (the "Credit Agreement") dated as of June 11, 2002, among LabOne, Inc.
(the "Company"), the Lenders from time to time party thereto, the Issuing Banks
from time to time party thereto and JPMorgan Chase Bank, as administrative agent
and collateral agent (the "Administrative Agent") for the Lenders.

 

Pursuant to Section 2.18 of the Credit Agreement, the Company hereby notifies
the Administrative Agent of its intention to increase the Revolving Commitments
(such term and each other capitalized term used and not defined herein having
the meaning assigned to it in the Credit Agreement) by an aggregate principal
amount equal to $5,000,000 and the undersigned Increasing Lender has agreed,
pursuant to this Second Supplemental Agreement, to increase its Revolving
Commitment in an aggregate principal amount of $5,000,000. Accordingly, the
parties hereto agree as follows:

Section 1. On July 12, 2002, subject to the satisfaction of the conditions
referred to in Section 2 below, the undersigned Increasing Lender specified in
Schedule A hereto will increase its existing Revolving Commitments in such
amount that its total Revolving Commitment, after giving effect to this Second
Supplemental Agreement, will equal the amount set forth opposite its name on
Schedule A hereto.

Section 2. The effectiveness of the transactions provided for in Section 1 above
will be subject to the satisfaction, on or prior to July 12, 2002, of the
conditions set forth in Section 2.18 of the Credit Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Second
Supplemental Agreement as of the date first appearing above.

 

LABONE, INC.,

by /s/ John W. McCarty
Name: John W. McCarty
Title: Chief Financial Officer

 

JPMORGAN CHASE BANK, individually and as Administrative Agent,

by /s/ Robert Bottamedi
Name: Robert Bottamedi
Title: Vice President

 

Increasing Lenders:

 

U.S. BANK NATIONAL ASSOCIATION, individually and as an Increasing Lender,

by /s/ Bess Kessinger
Name: Bess Kessinger
Title: Vice President

 

 

SCHEDULE A

 

Increasing Lender

     Amount of Increase     Total Revolving Commitment U.S. Bank $5,000,000
$20,000,000

 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1

 

AMENDMENT NO. 1 dated as of July 12, 2002 (this "Amendment"), in respect of the
CREDIT AGREEMENT (the "Credit Agreement") as of June 11, 2002, among LABONE,
INC., a Missouri corporation (the "Company"), the LENDERS from time to time
party thereto, the ISSUING BANKS from time to time party thereto and JPMORGAN
CHASE BANK, as Administrative Agent and Collateral Agent.

The Company has requested that the Credit Agreement be amended as set forth in
Section 1 below and the parties hereto are willing so to amend the Credit
Agreement. Each capitalized term used but not defined herein has the meaning
assigned thereto in the Credit Agreement.

In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto hereby agree, on the terms and subject to
the conditions set forth herein, as follows:

SECTION 1. Amendment. Upon the effectiveness of this Amendment as provided in
Section 3 below, the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by replacing
paragraph (ii) of "Permitted Acquisition" in its entirety with the following:

"(ii) the aggregate value of the consideration for all Material Acquisitions
shall not exceed $45,000,000, and"

(b) Section 7.01(f) is hereby amended and restated in its entirety as follows:

"(f) Insolvency; Voluntary Proceedings. The Company or any Material Subsidiary
ceases or fails to be Solvent; or the Company or any Material Subsidiary (i)
voluntarily ceases to conduct its business in the ordinary course; (ii)
commences any Insolvency Proceeding with respect to itself; or (iii) takes any
action to effectuate or authorize any of the foregoing; or"

SECTION 2. Representations and Warranties. The Company represents and warrants
as of the Effective Date to the Lenders that:

(a) Before and after giving effect to this Amendment, the representations and
warranties set forth in the Credit Agreement are true and correct in all
material respects with the same effect as if made on the Effective Date, except
to the extent such representations and warranties expressly relate to an earlier
date.

(b) Immediately before and after giving effect to this Amendment, no Default has
occurred and is continuing.

SECTION 3. Conditions to Effectiveness. This Amendment shall become effective as
of the date set forth above on the date (the "Effective Date") that the
Administrative Agent shall have received counterparts of this Amendment that,
when taken together, bear the signatures of the Company and the Required
Lenders.

SECTION 4. Agreement. Except as specifically stated herein, the provisions of
the Credit Agreement are and shall remain in full force and effect. As used
therein, the terms "Credit Agreement", "herein", "hereunder", "hereinafter",
"hereto", "hereof" and words of similar import shall, unless the context
otherwise requires, refer to the Credit Agreement as amended hereby.

SECTION 5. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment. This Amendment
shall constitute a "Loan Document" for all purposes of the Credit Agreement and
the other Loan Documents.

SECTION 7. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LABONE, INC.,

by /s/ John W. McCarty
Name: John W. McCarty
Title: Chief Financial Officer

 

JPMORGAN CHASE BANK, individually and as Issuing Bank and Administrative Agent,

by /s/ Robert Bottamedi
Name: Robert Bottamedi
Title: Vice President

 

COMMERCE BANK, N.A.,

by /s/ Pamela T. Hill
Name: Pamela T. Hill
Title: Vice President

 

CITICORP USA, INC.,

by /s/ Allen Fisher
Name: Allen Fisher
Title: Vice President

 

U.S. BANK NATIONAL ASSOCIATION.,

by /s/ Bess Kessinger
Name: Bess Kessinger
Title: Vice President

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

by /s/ Douglas T. Davis
Name: Douglas T. Davis
Title: Director

 

WELLS FARGO BANK, N.A.,

by /s/ Keith W. Endersen
Name: Keith W. Endersen
Title: Assistant Vice President

 

--------------------------------------------------------------------------------

 